            Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 1 of 32



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION

     PATRICIA RECKLEY,
                                                      CV 19-119-M-KLD
                          Plaintiff,

     vs.                                                ORDER

     THE GOODMAN GROUP, dba
     VILLAGE HEALTH CARE CENTER;
     DEE STRAUSS; TOSHUA
     KRUSHENSKY; ANNIE WAYLETT;
     DEANNA HARRIS,

                          Defendants.

           Pro se Plaintiff Patricia Reckley brings this action against The Goodman

Group, dba Village Health Care Center, and the individual Defendants alleging

claims under Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq. (“ADA”) and § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.

This matter comes before the Court now on motions to dismiss for lack of subject

matter jurisdiction and failure to state claim for relief pursuant to Federal Rule

Civil Procedure 12(b)(1) and (6). (Docs. 17 and 19). In addition, Reckley moves

for leave to file an amended complaint. (Doc. 41).

I.         Background1


1    In light of Reckley’s pro se status, the Court refers to both the original Complaint
                                             1
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 2 of 32



      On July 16, 2019, Reckley filed this action naming Village Health Care

Center and its Executive Director Dee Strauss, Director of Nursing Toshua

Krushensky, and Social Services Director Annie Waylett as defendants. Reckley

also named Deanna Harris, a physical therapist now employed by Infinity Rehab,2

as a defendant. (Doc. 2). Reckley alleged violations of the ADA, the Rehabilitation

Act, the Civil Rights of Institutionalized Persons Act, the Nursing Home Reform

Act, and the “resident rights” set forth in 42 C.F.R. § 483.10. (Doc. 2). Because

Reckley is proceeding in forma pauperis pursuant to 28 U.S.C. § 1915, the Court

prescreened her Complaint and determined that she did not have a viable claim for

relief under the Civil Rights of Institutionalized Persons Act, the Nursing Home

Reform Act, and 42 C.F.R. § 483.10. The Court gave her until November 7, 2019

within which to address various pleading deficiencies related to her ADA and

Rehabilitation Act claims, both of which survived the prescreening process. (Doc.

6).




(Doc. 2), supplement (Doc. 5), and Amended Complaint (Doc. 9) for purposes of
reciting the factual allegations.

2 Infinity Rehab has entered an appearance in the case for the limited purpose of
responding to Reckley’s motion for leave to file amend her complaint. (Doc. 20 at
6 n.1; Doc. 45).
                                         2
           Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 3 of 32



       On November 12, 2019, Reckley filed an amended pleading identifying The

Goodman Group as The Village Health Care Center’s parent company,3 and again

alleging discrimination and retaliation claims against Defendants under the ADA

and the Rehabilitation Act. (Doc. 9). The Village is a residential rehabilitation and

long-term care facility, which receives federal funding through Medicare and

Medicaid. (Doc. 9 at ¶¶ 5, 7). Reckley is a wheelchair-bound paraplegic who relies

heavily on adaptive devices to complete basic activities of daily living, and has

occupied a private room in the rehabilitation section at The Village since August

2017. (Doc. 9 at ¶¶ 5, 8). Reckley asserts there are only two rooms in The Village’s

rehabilitation section that can accommodate her functional needs, including the one

she has occupied since August 2017, and none in the long-term care section. (Doc.

9 at 2).

       Reckley alleges that between October 2018 and July 2019, staff members at

The Village made three attempts to transfer her to a room in the long-term care

section that did not have a wheelchair accessible bathroom, bed poles, and other

adaptive equipment necessary to accommodate her functional needs. (Doc. 9 at ¶¶

1, 5-6; Doc. 2 at 9). Reckley claims that Strauss directed her physical therapist,


3Defense counsel states that the correct name for this Defendant is “The Village
Health & Rehabilitation f/k/a Village Health Care Center.” (Doc. 18 at 2). The
Court will refer to this Defendant as “The Village.”
                                          3
         Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 4 of 32



Harris, to choose a new room for Reckley, and that Harris did not allow her to

examine any of the proposed new rooms. (Doc. 2 at 11). Instead, Harris chose “the

room she thought was most appropriate,” but told Reckley it was “the best of the

worst” (Doc. 2 at 11) and was “not accessible.” (Doc. 2 at 9). At one point, Strauss

directed staff to forcibly evict Reckley from her room by removing all of her

personal items, including necessary toileting materials, and withholding them in an

attempt to coerce her into moving to a different room. (Doc. 9 at ¶ 4).

         Beginning in August 2019, The Village began billing Reckley at a rate of

$50 per day as a “private room” fee. (Doc. 9 at 3-4). Reckley asserts that The

Village began charging her this additional fee in a further attempt to coerce her to

move to another room and as retaliation for filing this lawsuit in July 2019. (Doc. 9

at 3; Doc. 5 at 1). Reckley alleges that Defendants’ conduct is ongoing, and they

“continue to harass [her] for trying to stay in a room suited to her needs.” (Doc. 9

at 4).

         Reckley brings discrimination and retaliation claims under Titles III and V

of the ADA, respectively, and Section 504 of the Rehabilitation Act. Generally

speaking, she alleges that Defendants discriminated against her based on her

disability by attempting to move her to a room that would not accommodate her




                                          4
        Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 5 of 32



functional needs, and retaliated against her for exercising her rights under the ADA

by charging her the $50 daily private room fee.

      Defendants move to dismiss under Federal Rule of Civil Procedure 12(b)(1)

for lack of subject matter jurisdiction due to lack of standing, and Rule 12(b)(6)

failure to state claim for relief. 4 (Doc. 17). Harris has also filed a separate motion

on her own behalf to dismiss for lack of subject matter jurisdiction and failure to

state a claim. (Doc. 19). Reckley, in turn, has filed a motion for leave to amend her

complaint to: (1) identify The Village by its correct name; (2) dismiss the four

individual Defendants; (3) add Harris’s employer, Infinity Rehab, as a Defendant;

and (3) add claims under the Fair Housing Act. (Doc. 41).

II.   Subject Matter Jurisdiction

      Defendants move to dismiss Reckley’s ADA claims for lack subject matter

jurisdiction on the ground that she has not alleged an injury-in-fact sufficient to

confer Article III standing. 5 (Doc. 17).



4 Defendants explain that Harris’s employer changed during the time period at
issue, and take the position that their “motion to dismiss applies equally to Harris
as to all other defendants.” (Doc. 18).

5 In her motion for leave to amend her complaint, Reckley seeks to “remove” the
individual defendants and proceed solely against their employers. (Doc. 42 at 2).
Because Reckley will be given leave to amend her complaint for the reasons
discussed below, the Court will refer to The Village as the moving defendant for
purposes of discussing the pending motion to dismiss. (Doc. 17).
                                            5
        Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 6 of 32



      A.     Legal Standard

      A defendant may pursue a motion to dismiss for lack of jurisdiction under

Rule 12(b)(1) either as a facial challenge to the allegations of a pleading, or as a

substantive challenge to the facts underlying the allegations. Savage v. Glendale

Union High School, Dist. No. 205, Maricopa County, 343 F.3d 1036, 1039 n.2 (9th

Cir. 2003). A facial challenge to the jurisdictional allegations is one which

contends that the allegations “are insufficient on their face to invoke federal

jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

“By contrast, in a factual attack, the challenger disputes the truth of the allegations

that, by themselves, would otherwise invoke federal jurisdiction.” Safe Air for

Everyone, 373 F.3d at 1039.

      Resolution of a facial challenge to jurisdiction depends on the allegations in

the complaint, and does not involve the resolution of a factual dispute. Wolfe v.

Strankman, 392 F.3d 358, 362 (9th Cir. 2004). In a facial challenge, the court must

assume the allegations in the complaint are true and “draw all reasonable

inferences in [plaintiff’s] favor.” Wolfe, 392 F.3d at 362; Whisnant v. U.S., 400

F.3d 1177, 1179 (9th Cir. 2005).

      Here, The Village has mounted a facial attack on jurisdiction. It takes the

position that the allegations in the pleadings are insufficient on their face to

                                           6
        Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 7 of 32



establish that Reckley has standing, as required for the Court to have subject matter

jurisdiction over her claims. See Chapman v. Pier 1 Imports (U.S.), Inc., 631 F.3d

939, 954 (9th Cir. 2011) (a court lacks subject matter jurisdiction if the plaintiff

does not have standing to bring the claims asserted). Because The Village is

making a facial challenge to jurisdiction, the Court takes the allegations in

Reckley’s pleadings as true, draws all reasonable inferences in Reckley’s favor,

and construes the pro se pleading liberally. Wolfe v. Strankman, 392 F.3d 358, 362

(9th Cir. 2004).

      B.     Standing

      A disabled individual claiming discrimination under the ADA “must satisfy

the case or controversy requirements of Article III by demonstrating [her] standing

to sue at each stage of the litigation.” Chapman v. Pier 1 Imports, 631 F.3d 939,

946 (9th Cir. 2011). To establish standing, Reckley “must demonstrate that [she]

has suffered an injury-in-fact, that the injury is traceable to [The Village’s] actions,

and that the injury can be redressed by a favorable decision.” Chapman, 631 F.3d

at 946. “In addition, to establish standing to pursue injunctive relief, which is the

only relief available to private plaintiffs under the ADA, [Reckley] must

demonstrate a ‘real and immediate threat of repeated injury’ in the future.”




                                           7
        Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 8 of 32



Chapman, 631 F.3d at 946 (quoting Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d

1075, 1081 (9th Cir. 2004)).

      For purposes of the present motion, The Village focuses exclusively on the

injury-in-fact element of standing. To satisfy this threshold element, “a plaintiff

must have suffered an invasion of a legally protected interest” that is “(a) concrete

and particularized and (b) actual or imminent, not conjectural or hypothetical.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (quotations and citations

omitted). In the ADA context, a plaintiff suffers an injury-in-fact if she personally

encountered the barrier complained of, or had actual knowledge of the barrier

complained of and was deterred from visiting the public accommodation because

of that barrier. Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1137-38 (9th

Cir. 2002).

      The Village maintains that in the ADA context, a plaintiff must actually

encounter a noncompliant barrier in order to suffer an injury-in-fact for standing

purposes. The Village argues that Reckley did not suffer an injury-in-fact because,

taking her allegations as true, she was never moved to a different room and

therefore could not have encountered any noncompliant barriers. The Village also

notes that, as alleged in the pleadings, Reckley never even visited any of the




                                          8
        Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 9 of 32



proposed new rooms. 6 Because Reckley does not claim to have personally

encountered any ADA-noncompliant barriers, The Village takes the position that

she cannot demonstrate an injury-in-fact as required to have Article III standing.

      While The Village is correct that Reckley does not claim to have personally

encountered any noncompliant barriers, the Ninth Circuit has held a plaintiff need

not actually encounter such a barrier in order to have standing to challenge it under

the ADA. Pickern, 293 F.3d at 1136-37. The ADA makes clear that a person with a

disability need not “engage in a futile gesture if such person has actual notice that a

person or organization covered by this subchapter does not intend to comply with

its provisions.” 42 U.S.C. § 12188(a)(1). Relying on this “futile gesture” provision,

Pickern held that a plaintiff suffers an injury-in-fact for standing purposes when

she has actual knowledge of the barrier complained of and was deterred from

visiting the public accommodation because of that barrier. Pickern, 293 F.3d at 11;

see also Strojnik v. IA Lodging Napa First LLC, 2020 WL 2838814 *6 (N.D. Cal.

June 1, 2020 (recognizing that “[a]s an alternative to establishing an actual

encounter with a barrier,” an ADA plaintiff with actual knowledge of




6 Although Reckley argues in her response brief that she did visit one of the new
rooms, she cannot rely on that argument to defeat The Village’s motion to dismiss
because she has not alleged those facts in her pleadings.
                                           9
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 10 of 32



noncompliant barriers at public accommodation “may establish standing by

pleading that he was deterred from visiting the facility in the first place.”).

      In Civil Rights Education and Enforcement Center v. Hospitality Properties

Trust, 867 F.3d 1093, 1099-1100 (9th Cir. 2017), the Ninth Circuit rejected a

“bright-line predicate of a ‘personal encounter’ with a barrier to access as a

requirement for standing under ADA Title III.” In that case, the wheelchair-bound

plaintiffs called several defendant-owned hotels that provided free local shuttle

services and were informed that the hotels did not provide shuttle service for

mobility-impaired people. Civil Rights Education and Enforcement Center, 867

F.3d at 1097. The plaintiffs alleged that they would have stayed at the hotels but

for the failure to provide equivalent shuttle service, and further alleged they

intended to, but were deterred from, visiting the hotels in the future based on the

hotels’ failure to provide wheelchair-accessible shuttle service. Civil Rights

Education and Enforcement Center, 867 F.3d at 1097. The Ninth Circuit explained

that it was not necessary for the plaintiffs to have observed the lack of

accommodation firsthand, and found that the “secondhand knowledge” plaintiffs

obtained by calling the hotels was sufficient to establish actual knowledge of the

allegedly noncompliant barrier. Civil Rights Education and Enforcement Center,

867 F.3d at 1097. In other words, “[i]t is the plaintiff’s ‘actual knowledge’ of a

                                           10
         Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 11 of 32



barrier, rather than the source of the knowledge, that is determinative.” Civil Rights

Education and Enforcement Center, 867 F.3d at 1099.

         Here, Reckley alleges that her physical therapist, Harris, advised her that her

newly assigned room was “not accessible,” such that it would presumably

compromise her ability to independently carry out activities of daily living. (Doc. 2

at 11). As Reckley describes the events leading up to the filing of this lawsuit, she

made clear to Defendants that she was unwilling to move to a room with ADA-

noncompliant barriers, but they continued their efforts to coerce her out of her

current room. Liberally construing the factual allegations in Reckley’s favor, she

has sufficiently pled actual knowledge of allegedly ADA-noncompliant barriers

and that she was deterred from moving to a different room because of those

barriers.

         Accordingly, Reckley has adequately pled an injury-in-fact as required to

have Article III standing to pursue to her claims under the ADA. Whether any of

the rooms Reckley objects to were in fact ADA-noncompliant, and whether

Reckley had actual knowledge of that fact as she alleges, remains to be seen. Such

issues are beyond the scope of The Village’s current challenge to subject matter

jurisdiction, however, and are appropriately addressed at the summary judgment

stage.

                                            11
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 12 of 32



III.   Failure to State a Claim for Relief

       A.    Legal Standard

       A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of a

complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). The Court’s

standard of review under Rule 12(b)(6) is informed by the provision of Fed. R.

Civ. P. 8(a)(2) which requires that a pleading contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009) (quoting Rule 8). Although Rule 8(a)(2) does not require

“detailed factual allegations,” a plaintiff must set forth more than bare allegations

that the defendant unlawfully harmed the plaintiff. Iqbal, 556 U.S. at 677-78.

       To survive a Rule 12(b)(6) motion, the complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678-79 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A complaint will survive a motion to dismiss if it alleges facts

that allow “the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. But if the complaint “lacks a

cognizable legal theory or sufficient facts to support a cognizable legal theory,”

then dismissal under Rule 12(b)(6) is appropriate. Mendiondo v. Centinela Hosp.

Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).

                                            12
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 13 of 32



      As a general rule, the court may not consider any materials outside the

pleadings on a Rule 12(b)(6) motion. Lee v. City Los Angeles, 250 F.3d 668, 688

(9th Cir. 2001). The court may, however, consider documents attached to the

complaint, matters that are subject to judicial notice, and documents necessarily

relied on by the complaint and whose authenticity no party questions. See Swartz v.

KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007); Lee, 250 F.3d at 688-89 (9th Cir.

2001). “[R]ecords and reports of administrative bodies” are subject to judicial

notice, and may be considered by the court without converting a Rule 12(b)(6)

motion to a motion for summary judgment. Mack v. South Bay Beer Distribs., 798

F.2d 1278, 1282 (9th Cir. 1986).

      Where, as here, the plaintiff is proceeding pro se, the court has an obligation

“to construe the pleadings liberally and to afford the [plaintiff] the benefit of any

doubt.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012). But even where the

plaintiff is proceeding pro se, the complaint should be dismissed if it appears

“beyond a doubt that the plaintiff can prove no set of facts in support of his claim.”

See Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1997). A pro se plaintiff must be

given leave to amend unless it is “absolutely clear that the deficiencies of the

complaint cannot be cured by amendment.” Weilburg v. Shapiro, 488 F.3d 1202,

1205 (9th Cir. 2007).

                                          13
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 14 of 32



       B.     Americans with Disabilities Act

              1.     Place of Public Accommodation

       Title III of the ADA prohibits discrimination on the basis of disability in any

place of public accommodation, see 42 U.S.C. § 12182(a), and Title V prohibits

retaliation for engaging in conduct protected under Title III, see 42 U.S.C. §

12203(a) and (b). The Village argues Reckley cannot state a claim for

discrimination or retaliation under the ADA because it is not a place of public

accommodation, as required for the ADA to apply.

       As defined by the ADA, private entities are considered places of public

accommodation if they fall into one of twelve listed categories, including hospitals,

senior citizen centers, and other social service center service establishments. 42

U.S.C. § 12181(7)(F) and (K). These “public accommodation categories should be

construed liberally to afford people with disabilities equal access to the wide

variety of establishments available to the nondisabled.” Stiner v. Brookdale Senior

Living, Inc., 354 F.Supp.3d 1046, 1058 (N.D. Cal. 2019) (internal quotations

omitted), motion to certify appeal denied, 383 F.Supp.3d 949 (N.D. Cal. 2019),

and aff’d in part and rev’d in part and remanded, 810 F.App’x 531 (9th Cir. 2020).

       The Village argues that a place of public accommodation is not where the

plaintiff resides, but is a place that the plaintiff visits from time to time, like a

                                            14
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 15 of 32



convenience store, cruise ship, restaurant, or market. See e.g. Chapman, 631 F.3d

at 949-50 (discussing ADA cases involving such places of public accommodation).

Because it is a residential facility, The Village takes the position that it cannot be

considered a place of public accommodation within the meaning of the ADA. At

most, The Village maintains, it is a mixed-use facility where only the portion that

is open to the public would be considered a place of public accommodation. See

e.g. Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1048 (9th Cir. 2008) (concluding that

the retail portion of a convenience store, which was open to the public, was a place

of public accommodation, but the employees-only restroom was not). Because the

residents’ rooms are not open to the public, The Village argues that portion of the

facility is not subject to the requirements of the ADA.

      Notably, however, The Village does not cite to any cases in which a similar

facility “which provide[s] medical services to the elderly in a residential setting,

ha[s] been exempted from ADA compliance.” Stiner, 354 F.Supp.3d at 1058. In

Stiner, the court concluded that the services provided at the defendant’s assisted

living facilities, including “daily assistance for seniors and persons with disabilities

in certain activities of daily living, such as preparing meals, shopping,

transportation, preparing and taking medication, housekeeping, laundry, bathing,

toileting, grooming, dressing, and others” placed them firmly within the ADA.

                                           15
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 16 of 32



Stiner, 354 F.Supp.3d at 1058. The court rejected the defendant’s argument that the

assisted living communities were “similar to private apartment complexes that

would not fall under the governance of the ADA” and instead concluded that they

were public accommodations subject to the ADA. Stiner, 354 F.Supp.3d at 1058-

59. See also Montano v. Bonnie Brae Convalescent Hospital, Inc., 79 F.Supp.3d

1120 (C.D. Cal. 2015) (nursing home was a place of public accommodation under

the ADA); Hubbard v. Twin Oaks Health & Rehab. Center, 408 F.Supp.2d 923,

929 (E.D. Cal. 2004) (in a case brought by a disabled nursing home visitor, it was

undisputed that a skilled nursing facility was a place of public accommodation

under the ADA); Herriot v. Channing House, 2009 WL 225418, *6 (N.D. Cal. Jan.

29, 2009) (undisputed that a continuing care retirement community was a place of

public accommodation under the ADA).

      The ADA’s Title III regulations also support categorizing The Village

facility as a place of public accommodation. Nursing homes are expressly covered

as social service center establishments under 28 C.F.R. § 36.104. The applicable

regulatory guidelines provide, in relevant part:

      “[S]ingle room occupancy hotels” may provide social services to their
      guests, often through the operation of Federal or State grant programs. In
      such a situation, the facility would be considered a “social service center
      establishment” and thus covered by the ADA as a place of public
      accommodation, regardless of the length of stay of the occupants.

                                          16
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 17 of 32



      A similar analysis would also be applied to other residential facilities that
      provide social services, including … nursing homes, residential care
      facilities, an other facilities where persons may reside for varying lengths of
      time. Such facilities should be analyzed under the Fair Housing Act to
      determine the application of that statute. The ADA, however, requires a
      separate and independent analysis. For example, if the facility, or a portion
      of the facility, is intended for or permits short-term stays, or if it can
      appropriately be categorized as a service establishment or as a social service
      establishment, then the facility or that portion of the facility used for the
      covered purpose is a place of public accommodation under the ADA.

28 C.F.R. pt. 36, app. C (guidance to 28 C.F.R. § 36.104).

      Thus, while The Village proposes that a place of public accommodation is

only the portion of a facility that is open to the public, the regulations and

guidance make clear that any portion of a social service establishment that is used

for the covered purpose – i.e., the provision of social services – is a place of public

accommodation. As generally alleged in the pleadings, The Village is a skilled

nursing and rehabilitation facility that provides an array of social and health care

services to its residents. (Doc. 9). As such, the entire facility, including rooms

where those services are provided, might well qualify as a place of public

accommodation within the meaning of the ADA. Liberally construing the

allegations in the pleadings Reckley’s favor, she adequately alleges facts upon

which the Court might conclude that The Village facility is a place of public

accommodation for purposes of surviving Rule 12(b)(6) dismissal for failure to

state a claim.
                                           17
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 18 of 32



             2.     Retaliation Claim

      To state a claim for retaliation under Title III of the ADA in the public

accommodation context, Reckley must allege that (1) she engaged in a statutorily

protected activity, (2) an adverse action was taken against her, and (3) there was a

causal connection between the adverse action and the protected activity. See Shotz

v. City of Plantation, 344 F.3d 1161, 1180 (11th Cir. 2003); Gallagher v. San Diego

Unified Port Dist., 2009 WL 311120 *6 (S.D. Cal. Feb. 6, 2009).

      Reckley alleges that The Village retaliated against her for trying to assert her

legal rights under the ADA and filing this lawsuit by charging her a daily $50 room

fee. (Doc. 9 at ¶ 8). The Village does not challenge the notion that Reckley

allegedly engaged in protected activity by pursuing her rights under the ADA. See

Pardi v. Kaiser Foundation Hospitals, 389 F.3d 840, 850 (9th Cir. 2004)

(“Pursuing one’s rights under the ADA constitutes a protected activity.”). Focusing

instead on the remaining elements, The Village maintains that has not adequately

alleged an adverse action, or a causal connection between the adverse action and

the protected activity.

      “An adverse action is one that is reasonably likely to deter an individual

from engaging in a protected activity.” Gallagher, 2009 WL 311120 at *6 (citing

Pardi v. Kaiser Foundation Hospitals, 389 F.3d 840, 850 (9th Cir. 2004). See also

                                         18
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 19 of 32



Silva v. Palmdale School District, 2017 WL 10562758, at *4 (C.D. Cal. Oct. 12,

2017). “A causal link between the protected activity and the defendant’s conduct

may be inferred when an adverse action closely follows the engagement in a

protected activity.” Gallagher, 2009 WL 311120, at *6 (citing Pardi, 389 F.3d at

850). Assuming, as Reckley alleges, that The Village began charging her a daily

$50 room fee, such conduct is reasonably likely to deter a disabled person from

pursuing her rights under the ADA. And assuming, as Reckley alleges, that The

Village began charging her this daily fee in July 2019 – just one month after she

filed this lawsuit – a causal link between the protected activity and adverse conduct

might be inferred.7

      The Village legitimately challenges the factual underpinnings of Reckley’s

allegations. For example, The Village argues it began charging Reckley a private

room fee not because she was pursuing her rights under the ADA, but because she

refused to move out of a private isolation room that The Village needed to

accommodate the short term needs of incoming patients and current residents with

potentially infectious or contagious conditions. For support, The Village relies on

an order of the Montana Department of Public Health and Human Services, Office


7 To the extent the parties discuss evidence outside the pleadings relating to when
and why The Village implemented the room fee, their arguments are appropriately
addressed later at the litigation at the summary judgment stage.
                                         19
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 20 of 32



of Fair Hearings finding that The Village had shown by convincing evidence that

the need for a room change was based on the safe operation of the facility. (Doc.

18-1). While the Court may consider such matters of public record on a Rule

12(b)(6) motion, the DPHHS’s decision does not change the fact that, for purposes

of stating a claim for relief, Reckley has adequately alleged that The Village

retaliated against her for pursuing her rights under the ADA and filing this lawsuit

by instituting a $50 daily room fee. Whether Reckley’s allegations are supported

by the evidence of record is properly addressed later in the litigation at the

summary judgment stage.

      To the extent Reckley also alleges that The Village retaliated against her by:

(1) delaying the delivery of her mail (Doc. 5); and assigning someone other than

Harris to be her physical therapist (Doc. 9 at ¶ 3) the Court agrees with The Village

that she fails to state a claim for relief. Even taking Reckley’s allegations as true,

such conduct is not reasonably likely to dissuade a reasonable person from

pursuing her rights under the ADA.

      B.     Rehabilitation Act

      Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified

individual with a disability … shall, solely by reason of her disability, be excluded

from the participation in, be denied the benefits of, or be subjected to

                                           20
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 21 of 32



discrimination under any program or activity receiving Federal financial

assistance.” 29 U.S.C. § 794(a).

      The Village argues that Reckley cannot state a claim for relief under the

Rehabilitation Act because The Village is not a “program or activity” as defined

under § 504. Section 504 defines “program or activity” to include “all the

operations of … a department, agency, special purpose district, or other

instrumentality of a State or of a local government.” 29 U.S.C. § 794(b)(1)(A). The

Village maintains that it is not a department, agency, or other instrumentality of a

State or local government, but rather a privately owned entity that receives federal

financial assistance when Medicaid or Medicare pays for the services it provides to

its residents. (Doc. 18 at 14). The Village relies on Sharer v. Oregon, 581 F.3d

1176, 1177-78 (9th Cir. 2009) for the proposition that if a defendant entity is not a

department, agency, or other instrumentality of a state or local government, the

Rehabilitation Act does not apply.

      While Sharer concluded that the defendant in that case did not qualify as a

program or activity as defined in 29 U.S.C. § 794(b)(1)(A), it did not consider the

definitions set forth in the other statutory subsections. Section 794(b)(3)(A)(ii)

defines a program or activity to also include “an entire corporation, partnership, or

other private organization… [w]hich is principally engaged in the business of

                                          21
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 22 of 32



providing education, health care, housing, social services, or parks and recreation.”

Accordingly, The Rehabilitation Act may apply to privately owned entities,

including nursing homes, assisted living facilities, and other inpatient care

providers. See e.g. K.M. ex rel. Bright v. Tustin Unified School District,725 F.3d

1088, 1099 (9th Cir. 2013) (recognizing that “Section 504 governs all entities

receiving federal funds (public or private).”); Montano, 79 F.Supp.3d at 1132

(holding a skilled nursing home facility that received federal financial assistance

through Medicare liable under the Rehabilitation Act.).

      As alleged in the pleadings, The Village is a skilled nursing home and

rehabilitation facility that receives federal financial assistance through Medicaid

and Medicare. Thus, the fact that The Village is not a department, agency, or other

instrumentality of a state or local government is not dispositive of Reckley’s

Rehabilitation Act claim.

      Finally, The Village argues briefly that even if The Village is a “program or

activity” under Section 504, the allegations in the pleadings demonstrate that (1)

The Village has not denied her its benefits because she remains in the private room

that accommodates her disability, and (2) even if The Village does move her out of

that room, the complaint and incorporated materials show it would be doing so not

solely by reason of Reckley’s disability, but because it needs that room available

                                          22
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 23 of 32



for those who need to be isolated because of a contagious or infectious disease.

(Doc. 18 at 15).

      The Ninth Circuit uses essentially the same standard when evaluating claims

under the ADA and the Rehabilitation Act. See Vinson v. Thomas, 288 F.3d 1145,

1152 n. 7 (9th Cir. 2002), cert. denied 537 U.S. 1104 (2003) (“We examine cases

construing claims under the ADA, as well as section 504 of the Rehabilitation Act,

because there is no significant difference in the analysis of rights and obligations

created by the two Acts.”). See also, Gray v. Golden Gate National Recreation

Area, 2012 WL 13140460 * 4 (N.D. Cal. July 3, 2012) (explaining that “courts

have not required futile gestures in other contexts where the applicable statutory

scheme did not expressly address ‘futile gestures’, so the fact that the

Rehabilitation Act does not contain precisely the same language as the ADA is not

dispositive”).

      As discussed above, liberally construing the pleadings in Reckley’s favor,

she has stated a claim for relief under the ADA. Because Reckley has adequately

stated a claim for relief under the ADA, she has likewise stated a claim for relief

under Section 504 of the Rehabilitation Act. To the extent both parties rely on

evidence outside the pleadings to support their respective positions, their




                                          23
         Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 24 of 32



arguments are better addressed later in the litigation at the summary judgment

stage.

IV.      Motion for Leave to Amend

         Reckley moves for leave to amend her complaint to: (1) identify The Village

by its correct name; (2) dismiss the four individual Defendants; (3) add Harris’s

employer, Infinity Rehab, as a Defendant; and (3) add claims under the Fair

Housing Act. (Doc. 41). Reckley did not initially attach a copy of her proposed

amended complaint to her motion, as required by Local Rule 15.1. On September

2, 2020, Reckley filed “corrected” motion for leave to amend, with a copy of her

proposed amended complaint attached. (Doc. 49).

         A.    The Village

         The Village agrees that Reckley incorrectly identified it in her initial

pleading as Village Health Care Center, and explains that its correct legal name is

Community Nursing, Inc. d/b/a The Village Health & Rehabilitation. The Village

explains that if Reckely had alleged any claims upon which relief could be granted,

it would not object to allowing Reckley to correct this mistake. (Doc. 43 at 2). The

Village also states that if Reckley’s complaint were to survive its motion to

dismiss, it would not object to Reckely’s request to dismiss the individually named

Defendants. (Doc. 43 at 2).

                                            24
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 25 of 32



      As discussed above, The Village’s motion to dismiss for lack of jurisdiction

and failure to state a claim is properly denied. Accordingly, to the extent Reckley

moves to amend her complaint to correctly identify The Village and to dismiss the

individual defendants, she may do so. To the extent Reckley moves for leave to file

an amended complaint adding claims under the Fair Housing Act, The Village

opposes her motion on the ground that the proposed amendment would be futile.

      Federal Rule of Civil Procedure 15 provides that leave to amend a party’s

pleading “shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a).

This policy should be applied with “extreme liberality,” Eminence Capital, LLC v.

Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003), and even more so where the

party seeking leave to amend is proceeding pro se. Eldridge v. Block, 832 F.2d

1132, 1135. Nevertheless, this policy is subject to several limitations, including

“undue prejudice to the opposing party, bad faith by the movant, futility, and

undue delay.” Cafasso v. General Dynamics C4 Systems,, 637 F.3d 1047, 1058 (9th

Cir. 2011). Of these factors, “it is the consideration of prejudice to the opposing

party that carries the greatest weight.” Eminence Capital, 316 F.3d at 1052. Absent

prejudice, or a strong showing of any of the remaining factors, there is presumption

in favor granting leave to amend. Eminence Capital, 316 F.3d at 1052.




                                          25
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 26 of 32



      Reckley has amended her complaint once, in response to the Court’s Order

granting her leave to proceed in forma pauperis. The Village does not argue that it

will be prejudiced if Reckley is allowed to amend her complaint once more to add

a new legal claim at this early stage in the litigation, and does not accuse Reckley

of acting in bad faith. Focusing exclusively on the one remaining factor, The

Village argues leave to amend because it would be futile to allow Reckley to

amend her complaint to add a claim under the Fair Housing Act.

      “[L]eave to amend should be denied as futile ‘only if no set of facts can be

proved under the amendment to the pleadings that would constitute a valid and

sufficient claim or defense.’” Barahona v. Union Pacific, 881 F.3d 1122, 1134 (9th

Cir. 2018) (quoting Sweaney v. Ada County, 119 F.3d 1385, 1393 (9th Cir. 1997)).

The Fair Housing Act “imposes an affirmative duty upon landlords reasonably to

accommodate the needs of handicapped persons.” Montano, 79 F.Supp.3d at 1125.

The Village argues Reckley’s proposed claim under the Fair Housing Act is

deficient for the same reason that it argues her ADA claim is deficient, namely,

because “she has not suffered an injury-in-fact because she has not encountered

any barriers or been denied a reasonable accommodation by simply being asked to

consider alternative rooms.” (Doc. 43 at 2).

      As discussed above, however, taking Reckley’s allegations as true and

                                         26
        Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 27 of 32



construing them liberally in her favor, she has adequately alleged an injury-in-fact

for purposes of allowing her ADA claim to survive dismissal. At this juncture, the

Court does not have sufficient facts and briefing to conclude that it would be futile

to allow Reckely to amend her complaint to add a claim under the Fair Housing

Act. Whether Reckley’s Fair Housing Act theory of liability is viable, and one on

which she may ultimately be able to prevail remains to be seen. For present

purposes, however, it cannot be said as a matter of law that Reckley can prove no

set of facts entitling her to relief.

       B.     Infinity Rehab

       Finally, Reckley seeks leave to amend her complaint to add Harris’s

employer, Infinity Rehab, as a defendant. Infinity Rehab has entered an appearance

in the case for the limited purpose of opposing Reckley’s motion. At the time

Infinity Rehab entered its appearance, Reckley had not submitted her proposed

amended complaint as required by Local Rule 15.1. As a result, Infinity Rehab was

placed in the position of having to guess what Reckley’s claim against it would be.

Infinity Rehab argued that if Reckley was seeking leave to name it as a party for

the purpose of asserting a claim against under the Fair Housing Act, she had not

pointed to or pleaded enough facts to support doing so.

       Approximately two weeks later, Reckley filed a “corrected” motion to

                                         27
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 28 of 32



amend, with her proposed amended complaint attached. (Doc. 49). With respect to

Infinity Rehab, Reckley’s proposed pleading alleges as follows:

      The only allegation pertaining to Infinity Rehab is that [it] subjected [her] to
      loss of pain-relieving therapy and retaliation when her regular therapist
      [Harris] would no longer provide those specialized services after learning
      that Plaintiff filed suit with this Court. Plaintiff cited 42 USC 12203(a)(b)
      prohibiting retaliation, but retaliation is also covered under the
      Rehabilitation Act at 45 C.F.R. 80.7(e), 29 C.F.R. 32.45. Infinity may also
      be found to be liable for negligence because 5 months passed after changing
      therapists, before they considered Plaintiff’s pain-relieving needs.

As Reckley’s proposed pleading makes clear, she is not seeking to add Infinity

Rehab for the purpose of asserting a Fair Housing Act claim against it. Rather, she

is seeking proceed with the retaliation claim she previously pled against Harris.

      To establish a prima facie case of retaliation under the ADA, a plaintiff must

establish three elements: (1) engagement in protected opposition to ADA

discrimination or participation in an ADA proceedings; (2) an adverse action

contemporaneous or subsequent to such protected activity; and (3) a causal

connection between the protected activity and the adverse action. Shotz v. City of

Plantation, 344 F.3d 1161, 1180 (11th Cir. 2003). To succeed on an ADA

retaliation claim, a plaintiff must present sufficient direct evidence of retaliation or

proceed under a burden-shifting approach, by first establishing a prima facie case

and then shifting the burden to the defendant. Rhoads v. F.D.I.C., 286 F.Supp.2d

532, 539 (D. Md. 2003). The Ninth Circuit applies a “but-for” test to analyze
                                           28
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 29 of 32



causation under the ADA. See T.B. ex. rel. Brenneise v. San Diego Unified School

Dist., 806 F.3d 451, 473 (9th Cir. 2015); University of Texas Southwestern Medical

Center v. Nassar, 570 U.S. 338 (2013).

      Infinity Rehab argues Reckley’s proposed amendment would be futile

because Reckley cannot meet the but-for standard of pleading against Infinity

Rehab, just as she could not meet the but-for standard against Harris. Infinity

Rehab argues there is a self-evident and non-retaliatory reason for Infinity Rehab

assigning another licensed physical therapist to work with Reckley. Infinity Rehab

maintains that Reckley created a conflict of interest by suing Harris, and explains

that it would have to transfer her care from Harris to a different physical therapist

no matter what her claim was and regardless of whether she had engaged in ADA

protected activity. Because there was a self-evident, non-retaliatory, and legitimate

reason for it to transfer Reckley to another licensed physical therapist, Infinity

Rehab argues Reckley cannot establish but-for causation.

      While Infinity Rehab may well be correct, this argument is problematic for

purposes of assessing futility. To determine whether a proposed amendment would

be futile, the Court must determine whether the amended pleading would survive a

motion to dismiss for failure to state a claim upon which relief could be granted.

Infinity Rehab’s argument that it would have transferred Reckley to a new physical

                                          29
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 30 of 32



therapist regardless of the nature of her lawsuit necessarily goes beyond the scope

of the pleadings and would properly be raised on summary judgment.

       Incorporating Harris’s brief by reference (Doc. 45 at 8), Infinity Rehab also

takes the position that Reckley has not alleged sufficient facts to show that it took

an adverse action against her. On this point, the Court agrees. In the context of a

retaliation claim, an “[a]n ADA plaintiff must demonstrate that a reasonable person

in his position would view the…action in question as adverse.” Shotz, 344 F.3d at

1181. In addition, to be adverse, a retaliatory action must be enough to dissuade a

reasonable person from engaging in the protected activity; ‘petty slights or minor

annoyances’ cannot qualify.” A.C. ex rel. J.C. v. Shelby Cnty. Bd. of Educ., 711

F.3d 687, 698 (6th Cir. 2013) (quoting Burlington N. & Santa Fe Ry. Co. v. White,

548 U.S. 53,, 68 (2006)).

      As proposed, Reckley’s amended complaint would allege that it was

retaliation for Infinity Rehab to transfer her care to a different physical therapist.

These allegations do not support an inference that providing her with a different

physical therapist was an adverse action, as required to state a claim for retaliation.

Reckley does not allege facts supporting an inference that she was harmed by

having her care transferred to a different physical therapist, and Infinity Rehab’s

alleged conduct was not enough to dissuade a reasonable person from engaging in

                                           30
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 31 of 32



protected activity. Because it would thus be futile to allow Reckley to add her

proposed retaliation claim against Infinity Rehab, Reckley’s motion for leave to

amend is denied to the extent she seeks to add Infinity Rehab as a party.8

V.    Conclusion

      For the reasons discussed above,

      IT IS ORDERED that:

      (1) Defendants’ Motion to Dismiss (Doc. 17) is DENIED.

      (2) Harris’s Motion to Dismiss (Doc. 19) and Plaintiff’s motion for leave to

file a sur-reply (Doc. 35) are DENIED AS MOOT.

      (3) Plaintiff’s Motion for Leave to Amend (Doc. 41) and Corrected Motion

for Leave to Amend (Doc. 49) are GRANTED to the extent that Plaintiff seeks to

correctly identify The Village, dismiss the individual defendants, and add a claim

against The Village under the Fair Housing Act, but denied to the extent she seeks

to add Infinity Rehab as a defendant and in all other respects.9 On or before




8  To the extent Reckley seeks leave to add allegations of negligence against
Infinity Rehab, she has not pled sufficient facts to support this new theory of
liability and, under the circumstances otherwise alleged in the complaint, this
deficiency cannot be cured by amendment.
9See Armstrong v. Hawaiin Airlines, Inc., 2019 WL 1645192, at **2-3 (D. Haw.
Apr. 16, 2019) (a motion to amend a complaint to add a new defendant is a
nondispositive matter within the meaning of 28 U.S.C. § 636(b)(1)).
                                         31
       Case 9:19-cv-00119-KLD Document 55 Filed 10/05/20 Page 32 of 32



October 16, 2020, Reckley shall file her amended complaint (Doc. 49-1), modified

only to eliminate Infinity Rehab as a proposed party.

      (3) Plaintiff’s unopposed Motion for Leave to File Under Seal (Doc. 34), in

which she seeks leave to file her medical records used as supporting documents in

the case, is GRANTED.

                   DATED this 5th day of October, 2020.


                                          ________________________________
                                          Kathleen L. DeSoto
                                          United States Magistrate Judge




                                        32
